97 F.3d 1457
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.James Edward BANKS, Appellant.
No. 96-1596SI.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 10, 1996.Filed Sept. 19, 1996.

Before FAGG, HEANEY and MURPHY, Circuit Judges.
PER CURIAM.


1
James Edward Banks pleaded guilty to being a felon in possession of a firearm.  On appeal, Banks contends the district court improperly denied Banks's motion to suppress.  A review of the record and the parties' briefs show the ruling of the district court was correct.  Because the appeal involves the straightforward application of settled principles of law, an extended discussion of the issues will serve no useful purpose.  We thus affirm for the reasons stated in the district court's order.  See 8th Cir.  R. 47B.